DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 11/10/2020. Claims 1, 4-6, 9-13, 18-21 and 34-40 are pending in the current office action. Claims 1, 4-6, 9-13 and 18-21 have been amended by the applicant and claims 34-40 are new claims.
Specification
The substitute specification filed 11/10/2020 is acknowledged and has been approved for entry by the examiner. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9-13, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2014/0246818 A1), in view of at least one of Bourgois (US 4,818,631), in view of Crabtree (US 4,763,883 – of record), or Bourgois (US 4,818,631), in view of Paul (US 3,273,978).
Regarding claim 1, Smith discloses a flexible spring member that has a longitudinal axis extending peripherally about the axis and longitudinally between a first end and second end, see [0007] – (corresponds to an elastomeric article having an article axis and extending axially from a first article end to a second article end). 
The flexible spring member is configured to have a flexible wall – (corresponds to an elastomeric body) that is at least partly formed from an elastomeric material, see [0007], whereby the flexible wall has an inside surface portion 280 – (corresponds to first surface portion) and an outside 
Smith does not explicitly disclose the first reinforcing layer is formed of a plurality of first reinforcing element and core assemblies. However, Smith generically discloses the flexible wall is configured to have one or more reinforcing layers of any suitable construction and configuration, see [0044]. Therefore, it would have been necessary and obvious for one of ordinary skill to look to related art for exemplary configurations of reinforced elastomeric materials.
Bourgois discloses a strand for reinforcing objects made of polymer material comprising at least one core wire and less than six outside wires arranged round it. And where the core material should be formed of synthetic polymer materials, as these materials have good deformation resistance being suitable for use in products which are subject to strongly varying bending loads, see ABSTRACT, Col 2 line 65 – Col 3 line 12. 
Thus, one would appreciate Bourgois for its teachings of outside and core wires which meets the claimed first reinforcing element and core assemblies respectively, where the core is formed of an elastomeric material. It being noted such a configuration provides good distortion resistance which is advantageous for a use in a product such as a flexible wall which are subject to strongly varying bending loads. It being further noted as Bourgois’s reinforcement is encased in elastomer to thereby form a reinforced elastomeric layer, the examiner considers this arrangement is suitable for use as a component of a flexible wall.
Crabtree teaches it is well-known in the art to form sleeves (construes as a flexible wall) for airsprings of the elastomeric type with successive layers of fibrous member oriented at opposite helical angles with respect to the sleeve, see Col 2 lines 28-31. And that winding the cords at inconstant helical angles in the band portion establishes a winding length increase in the cords that defines means for contouring the band portion when the sleeve is inflated. Wherein such a winding scheme provides a means for increasing the diameter of an airspring without increasing its volume, see Col 3 lines 14-32.
Thus, one would appreciate Crabtree for its teachings of a reinforced layer which uses a helical winding scheme being well-known in the art to provide a means for increasing the effective diameter while contouring the band portion when the elastomeric sleeve is inflated. Notably, winding 
Paul discloses reinforcing elements for elastomeric articles suitable for providing better longitudinal elasticity. Wherein the reinforcing elements comprises core filaments 11 having a plurality of filaments 12 that form a plurality of helically loops around the core. And wherein the assembly is configured to be embedded in an elastomer material to thereby form a reinforced layer, see Col 1 line 70 – Col 2 line 9, FIG. 5. 
Examiner’s Note: The claims are direct to an elastomeric article. Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Therefore, the recitation “upon displacement of the first and second ends of the elastomeric article away from one another, the core elongating along the first assembly axis such that a radial size of the plurality of helical loops around the core is reduces and/or an axial spacing between adjacent one of the plurality of helical loops is increased” relates to intended use since it does not require any helical loop structure different from that as suggested in the prior art to perform the claimed use. 
Thus, one would appreciate Paul for its teachings of reinforcing elements for elastomeric articles being suitable for providing better longitudinal elasticity. Wherein core wires that are helically wrapped by a set 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible wall reinforcement layer of Smith to have the reinforcing element and core assembly as taught by Bourgois and have the helical winding scheme as taught by Crabtree or Paul to provide Smith’s elastomeric article reinforcing layer with enhanced longitudinal elasticity and good deformation resistance to strong bending forces as taught by Paul and Bourgois and/or provide a means for contouring the inflated elastomeric body as taught by Crabtree. 
Regarding claim 4, modified Smith discloses the plurality of reinforcing element and core assemblies includes two or more reinforcing elements extending helically around the core outer surface, see Paul FIG. 3, FIG. 5.
Regarding claim 5, as previously discussed, modified Smith discloses the flexible wall is further configured to have one or more layers of 
Regarding claims 6, 9, modified Smith discloses the flexible wall is configured to have an outer ply 282, an inner ply 284 and one or more reinforcing plies disposed between the outer and inner surfaces 278 and 280 of the outer and inner ply respectively. It is understood that the outer and inner plies corresponds to a first and second reinforcing layer and that the reinforcing plies disposed therebetween comprise the plurality of reinforcing element and core assemblies as discussed in the rejection of claim 1; to include having two or more reinforcing elements extending helically around the core outer surface, see also Paul FIG.3 and FIG 5. 
Regarding claim 10, modified Smith discloses the use of an unreinforced layer 46 disposed radially between a first 50 and second 36 reinforcing layers, see Crabtree FIG. 7. 
Regarding claims 11-13, modified Smith discloses the one or more lengths of filament material – (corresponds to the reinforcing element and core assemblies) can be oriented in any suitable manner. And under the broadest reasonable interpretation afforded the examiner it is considered that orienting the reinforcing element and core assemblies such that they 
Regarding claims 18-21, modified Smith discloses the flexible wall includes an outside surface and an inside surface that together with the first and second end members at least partially defines a spring chamber. That is, the inside surface defines a chamber within the elastomeric body axially between the first and second article ends, see Smith FIG. 3 and FIG. 4;
And where the flexible spring member is configured to have mounting beads 224 and 226 that are formed on ends 220 and 222 to include additional reinforcing elements such as bead wires 228 that secure the flexible wall layers at the ends thereof – (corresponds to first and second mounting beads that are formed on first and second article ends having first and second bead reinforcing element which operatively secure the plurality of reinforcing element and core assemblies), see [0035]-[0036], FIG. 3.
Examiner’s note: the limitation “openings dimensioned for securement to an associated tire building machine” is considered intended use and does not patentably distinguish over the structure of the prior art. Moreover, modified Smith teaches the elastomeric article has securement devices 210, 216 and openings 214, for use with other industrial machinery, see Smith [0002]-[0003]. Therefore, it would have been obvious that the article is 
Furthermore, modified Smith further teaches the article has a first end member 202 secured in a substantially fluid tight manner to the first end of the elastomeric body and a second end member 204 secured in a substantially fluid-tight manner to the second end of the elastomeric body such that a spring chamber is at least partially defined by the elastomeric body between the first and second end members, see Smith FIG. 3, [0036]-[0037].
Claims 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US 2014/0333016 A1), in view of at least one of Bourgois (US 4,818,631), in view of Crabtree (US 4,763,883 – of record), or Bourgois (US 4,818,631), in view of Paul (US 3,273,978).
Regarding claim 34, 
The air spring sleeve is further configured to have a plurality of cord reinforced layers 22, 24 – (corresponds to first and second reinforcing layers) that are radially embedded within the inner and outer surfaces of the unreinforced layer, the cords extending around the longitudinal axis of the layers 22, 24, see FIG. 3.
Howard does not explicitly disclose the plurality of cord reinforced layers comprise a plurality of reinforcing element and core assemblies. However, Howard generically discloses the cords 28 are configured to be embedded within an elastomeric material and extend at opposed bias angles, see [0030]. Therefore, it would have been necessary and obvious for one of ordinary skill to look to related art for exemplary configurations of reinforced elastomeric materials.
Bourgois discloses a strand for reinforcing objects made of polymer material comprising at least one core wire and less than six outside wires arranged around it. And where the core material should be formed of synthetic polymer materials, as these materials have good deformation resistance being suitable for use in products which are subject to strongly varying bending loads, see ABSTRACT, Col 2 line 65 – Col 3 line 12. 
Thus, one would appreciate Bourgois for its teachings of outside and core wires which meets the claimed first reinforcing element and core assemblies respectively, where the core is formed of an elastomeric material. It being noted such a configuration provides good distortion 
Crabtree teaches it is well-known in the art to form sleeves (construes as a flexible wall) for airsprings of the elastomeric type with successive layers of fibrous member oriented at opposite helical angles with respect to the sleeve, see Col 2 lines 28-31. And that winding the cords at inconstant helical angles in the band portion establishes a winding length increase in the cords that defines means for contouring the band portion when the sleeve is inflated. Wherein such a winding scheme provides a means for increasing the diameter of an airspring without increasing its volume, see Col 3 lines 14-32.
Thus, one would appreciate Crabtree for its teachings of a reinforced layer which uses a helical winding scheme being well-known in the art to provide a means for increasing the effective diameter while contouring the band portion when the elastomeric sleeve is inflated. It being noted, winding Bourgois’s outside core wires in a helical manner would at least provide a means for contouring the elastomeric body during inflation.
Paul discloses reinforcing elements for elastomeric articles suitable for providing better longitudinal elasticity. Wherein the reinforcing elements 
Examiner’s Note: The claims are direct to an elastomeric article. Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Therefore, the recitation “upon displacement of the first and second ends of the elastomeric article away from one another, the core elongating along the first assembly axis such that a radial size of the plurality of helical loops around the core is reduces and/or an axial spacing between adjacent one of the plurality of helical loops is increased” relates to intended use since it does not require any helical loop structure different from that as suggested in the prior art to perform the claimed use. 
Consequently, one would appreciate Paul for its teachings of reinforcing elements for elastomeric articles being suitable for providing better longitudinal elasticity. Wherein core wires that are helically wrapped by a set of outside wires to thereby form helical loops around the core, meets the claimed reinforcing element extending helically around the core outer surface of the core between the first and second core ends thereof such that the reinforcing element forms a plurality of helical loops around 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air spring sleeve reinforcement cords of Howard to have the reinforcing element and core assembly as taught by Bourgois and have the helical winding scheme as taught by Crabtree or Paul to provide Howard’s cord reinforced elastomeric layers with enhanced longitudinal elasticity and good deformation resistance to strong bending forces as taught by Paul and Bourgois and/or provide a means for contouring the inflated elastomeric body as taught by Crabtree.
Regarding claims 35-37, while modified Howard does not explicitly disclose the claimed shapes, it would have been obvious to one of ordinary skill in the art before the effectively date of the claimed invention to form the reinforcing element and core assemblies in the claimed fashion, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. It being noted the specification fails to attribute any type of benefit or unexpected result for the claimed helical loop radius being approximately equal to the core radius 
Regarding claim 38, as previously discussed, the air spring sleeve is configured to have a plurality of cord reinforced layers 22, 24 – (corresponds to first and second reinforcing layers) that are radially embedded within the inner and outer surfaces of the unreinforced layer, see rejection of claim 34. And concerning the orientation of the loop radius of the helical windings, as previously discussed, in the rejection of claim 35, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Therefore, forming the helical windings in the claimed manner would at least be a matter routine experimentation well within the skill level of an ordinary artisan; where doing so would offer simple and easily manufactured reinforcing element/core assemblies.
Regarding claim 39, modified Howard discloses the use of an unreinforced layer 46 disposed radially between a first 50 and second 36 reinforcing layers, see Crabtree FIG. 7.
 Regarding claim 40, modified Howard discloses the use of a plurality of outside wires which are helically wound around a core – .
Response to Arguments
Applicant’s arguments with respect to claim 11/10/2020 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748